        Case 1:20-cr-00075-SPW Document 29 Filed 06/03/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 20-75-BLG-SFW


                          Plaintiff,
                                               PRELIMINARY ORDER OF
           vs.                                  FORFEITURE


 ISAAC CLYDE MARTINEZ,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture ofany property ofthe above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

      And whereas, on April 22,2021, the defendant entered a plea of guilty to the

indictment, which charged him with prohibited person in possession of a firearm;

      And whereas, the indictment contained a forfeiture allegation that stated that

as a result ofthe offenses charged in the indictment, the defendant shall forfeit the

following property:

         • Beretta USA Corp., model 92FS Centurion,9mm,semi-automatic
           pistol(S/N: BER345430Z)

         • Nine(9)rounds of9mm caliber ammunition (various manufacturers)

                                          1
Case 1:20-cr-00075-SPW Document 29 Filed 06/03/21 Page 2 of 3
Case 1:20-cr-00075-SPW Document 29 Filed 06/03/21 Page 3 of 3
